Proceeding initiated in this court, pursuant to subdivision 4 of section 6510 of the Education Law, to annul, modify and vacate a determination of the Commissioner of Education finding petitioner guilty of unprofessional conduct and suspending her license to practice nursing for a period of five years, but staying the execution of the last three years of that suspension and placing petitioner on probation for that period. Petitioner over the period of a year admittedly obtained large quantities of a controlled drug by the unauthorized and improper use of her father’s Bureau of Narcotic and Dangerous Drug registration number and injected said drugs in patients as part of a weight reduction program without an order from a licensed physician and without maintaining medical records of "treatments”. These actions could clearly be found to constitute unprofessional conduct, and it cannot be said that the punishment imposed by the commissioner is "so disproportionate to the offense * * * to be shocking to one’s sense of fairness” (Matter of Pell v Board of Educ., 34 NY2d 222, 233). We find no other basis to disturb the order of the commissioner. Determination confirmed, and petition dismissed, without costs. Koreman, P. J., Greenblott, Sweeney, Mahoney and Reynolds, JJ., concur.